--------------------------------------------------------------------------------

Exhibit 10.64

INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”) is made as of this ____ day of
_______, 200_, by and between Electronic Clearing House, Inc., a Nevada
corporation (the “Company”), and ____________, an individual (“Indemnitee”).
 
RECITALS


WHEREAS, the Articles of Incorporation (the “Articles”) and the bylaws (the
“Bylaws”) of the Company provide for the indemnification of the officers and
directors of the Company to the maximum extent permitted by Chapter 78 of the
Nevada Revised Statutes, as amended (“Nevada Law”);
 
WHEREAS, the Articles, the Bylaws and Nevada Law permit contracts between the
Company and the officers and directors of the Company with respect to
indemnification of such officers and directors;
 
WHEREAS, in accordance with Nevada Law, the Company may purchase and maintain a
policy or policies of directors’ and officers’ liability insurance covering
certain liabilities that may be incurred by its officers or directors in the
performance of their obligations to the Company;
 
WHEREAS, the Company recognizes that corporate litigation against, and the
difficulty of obtaining liability insurance for, the Company’s directors and
officers impede the Company’s ability to attract and retain the most capable and
qualified persons available for such positions; and
 
WHEREAS, in order to induce Indemnitee to serve or continue to serve as an
officer and/or director of the Company, the Company desires that the Indemnitee
shall be indemnified and advanced expenses as set forth herein.
 
AGREEMENT


NOW, THEREFORE, in consideration of Indemnitee’s service as an officer and/or
director of the Company after the date hereof, the Company and Indemnitee hereby
agree as follows:


1.           Certain Definitions.  Capitalized terms used but not otherwise
defined in this Agreement shall have the meanings set forth below:
 
“Corporate Status” means the fact that a person (i) is or was a director,
officer, employee or agent of the Company, or (ii) is or was serving at the
request of the Company as a director, officer, employee or agent of another
Enterprise.  A Proceeding shall be deemed to have been brought by reason of a
person’s “Corporate Status” if it is brought because of the status described in
the preceding sentence or because of any action or inaction on the part of such
person in connection with such status.
 

--------------------------------------------------------------------------------


 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
“Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise in which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.
 
“Expenses” shall include all reasonable attorney’s fees, disbursements and
retainers, court costs, transcript costs, fees of experts, witness fees, travel
and deposition costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating or being prepared to be a
witness in a Proceeding.
 
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither currently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
 
“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, including one pending on or before the
date of this Agreement; and excluding one initiated by an Indemnitee pursuant to
Section 8 of this Agreement to enforce his rights under this Agreement.
 
“Reviewing Party” means the person or persons selected to make the determination
of the availability of indemnification pursuant to Section 6.3 hereof.
 
2.           Indemnification.
 
2.1           Proceedings Not By or In The Right Of the Company.  The Company
hereby agrees to hold harmless and indemnify Indemnitee to the full extent
authorized or permitted by the provisions of Nevada Law, the Articles and the
Bylaws, as such may be amended from time to time, if Indemnitee was or is a
party or is threatened to be made a party to any Proceeding, other than a
Proceeding by or in the right of the Company, by reason of Indemnitee’s
Corporate Status, against all Expenses, judgments, penalties, fines and amounts
paid in settlement actually and reasonably incurred by Indemnitee or on his/her
behalf in connection with such Proceeding if Indemnitee (i) is not liable
pursuant to Section 78.138 of Nevada Law or (ii) acted in good faith and in a
manner he/she reasonably believed to be in or not opposed to the best interests
of the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe his/her conduct was unlawful.
 
2

--------------------------------------------------------------------------------


 
2.2           Proceedings By or In Right of the Company.  The Company hereby
agrees to hold harmless and indemnify Indemnitee to the full extent authorized
or permitted by the provisions of Nevada Law, the Articles and the Bylaws, as
such may be amended from time to time, if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company, by reason of Indemnitee’s Corporate Status, against all Expenses
(including amounts paid in settlement and attorneys’ fees), actually and
reasonably incurred by Indemnitee or on his/her behalf in connection with such
Proceeding if Indemnitee (i) is not liable pursuant to Section 138 of Nevada Law
or (ii) acted in good faith and in a manner he/she reasonably believed to be in
or not opposed to the best interests of the Company; provided, however, that, if
applicable law so provides, no indemnification against such Expenses shall be in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction, after exhaustion
of all appeals therefrom, to be liable to the Company or for amounts paid in
settlement to the corporation unless and only to the extent that the court in
which the Proceeding was brought or other court of competent jurisdiction
determines upon application that in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
the court shall deem proper.
 
2.3           Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his/her behalf
in connection with a Proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of the
foregoing to which Indemnitee is entitled.
 
2.4           Additional Indemnification Rights.  The Company hereby agrees to
indemnify the Indemnitee to the fullest extent from time to time permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Articles, the Bylaws or by statute.
 
3.           Advances of Expenses.
 
3.1           The Company shall advance all Expenses as they are incurred by or
on behalf of Indemnitee in connection with the investigation, defense,
settlement or appeal of any Proceeding, and prior to the final disposition of
such Proceeding, upon receipt of an undertaking by or on behalf of Indemnitee to
repay such amount if it is ultimately determined by a court of competent
jurisdiction that such person is not entitled to be indemnified by the Company.
Any advances and undertakings to repay pursuant to this Section 3.1 shall be
unsecured and interest free and shall provide that, if Indemnitee has commenced
or thereafter commences legal proceedings in a court of competent jurisdiction
to secure a determination that Indemnitee should be indemnified under applicable
law, Indemnitee shall not be required to reimburse the Company for any advance
of Expenses until a final judicial determination is made with respect thereto
(as to which all rights of appeal therefrom have been exhausted or lapsed).
 
3

--------------------------------------------------------------------------------


 
3.2           Advances of Expenses pursuant to Section 3 hereof shall be made
within ten (10) days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding, and
accompanied by or preceded by the undertaking referred to in Section 3.1 above.
 
4.            Contribution in the Event of Joint Liability.
 
4.1           Whether or not the indemnification provided in Section 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which Company is jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), Company shall pay, in the first
instance, the entire amount of any judgment or settlement of such action, suit
or proceeding without requiring Indemnitee to contribute to such payment and
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. Company shall not enter into any settlement of any action,
suit or proceeding in which Company is jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding) unless such settlement provides
for a full and final release of all claims asserted against Indemnitee.
 
4.2           Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), Company shall contribute to the amount of expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
such action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered. The relative fault of Company and
all officers, directors or employees of the Company other than Indemnitee who
are jointly liable with Indemnitee (or would be if joined in such action, suit
or proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.
 
4

--------------------------------------------------------------------------------


 
4.3           Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by other officers,
directors or employees of the Company who may be jointly liable with Indemnitee.
 
5.           Indemnification for Expenses as a Witness. In addition to the
rights of Indemnitee under, and without limiting, the other provision of this
Agreement, to the extent that Indemnitee is, by reason of his/her Corporate
Status, a witness in any action, suit or proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified by the Company against all Expenses
actually and reasonably incurred by him/her or on his/her behalf in connection
therewith.
 
6.           Procedures and Presumptions for Determination of Entitlement to
Indemnification.
 
6.1           Timing of Payments. All payments of Expenses, judgments,
penalties, fines and other amounts by the Company to the Indemnitee pursuant to
this Agreement shall be made to the fullest extent permitted by applicable law
as soon as practicable after written demand therefor by Indemnitee is presented
to the Company, but in no event later than (i) thirty (30) days after such
demand is presented or (ii) such later date as may be permitted for the
determination of entitlement to indemnification pursuant to Section 6.7 hereof,
if applicable; provided, however, that advances of Expenses shall be made within
the time provided in Section 3.2.
 
6.2           Request for Indemnification.  Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the board of directors of the Company
(the “Board of Directors”) in writing that Indemnitee has requested
indemnification.
 
6.3           Reviewing Party.  Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 6.2 hereof, a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four methods, which shall be at the election of Indemnitee:  (1) by a majority
vote of a quorum consisting of the Disinterested Directors, or (2) by
Independent Counsel in a written opinion if a majority vote of a quorum
consisting of directors who are not parties to the Proceeding so orders, (3) by
Independent Counsel in a written opinion if a quorum consisting of directors who
are not parties to the Proceeding cannot be obtained, or (4) by the
stockholders.
 
6.4           Determination by Independent Counsel.  If the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 6.3 hereof, the Independent Counsel shall be selected as provided in
this Section 6.4. The Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board of
Directors). Indemnitee or the Company, as the case may be, may, within 10 days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If a written objection is made and substantiated, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 6.2 hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition an appropriate court in the State of Nevada or another court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 6.3 hereof. The Company
shall pay any and all reasonable fees and expenses of Independent Counsel
incurred by such Independent Counsel in connection with acting pursuant to
Section 6.3 hereof, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 6.4, regardless of the manner in
which such Independent Counsel was selected or appointed.
 
5

--------------------------------------------------------------------------------


 
6.5           Burden of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the Reviewing Party shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 6.2 of this
Agreement. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.
 
6.6           Additional Presumptions and Standards. For purposes of this
Agreement, the termination of any Proceeding or any claim by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by this Agreement or applicable law.  In addition, neither the failure
of any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnified Person should be indemnified under this Agreement under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.  Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise. In addition, the knowledge and/or actions, or failure to act, of
any other director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.
 
6

--------------------------------------------------------------------------------


 
6.7           Timing of Determination.  If the Reviewing Party shall not have
made a determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 30 day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6.7 shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6.3 of this Agreement and if (A) within fifteen (15) days after receipt
by the Company of the request for such determination the Board of Directors or
the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.
 
6.8           Cooperation.  Indemnitee shall cooperate with the person, persons
or entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors, or stockholder of the
Company shall act reasonably and in good faith in making a determination under
this Agreement of the Indemnitee’s entitlement to indemnification. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
Indemnitee therefor and agrees to hold Indemnitee harmless therefrom.
 
6.9           Success.  The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.
 
7

--------------------------------------------------------------------------------


 
7.           Liability Insurance.  The Company shall, from time to time, make
the good faith determination whether or not it is practicable for the Company to
obtain and maintain a policy or policies of insurance with a reputable insurance
company providing the Indemnitee with coverage for losses from acts or omissions
of Indemnitee, and to ensure the Company’s performance of its indemnification
obligations under this Agreement.  Among other considerations, the Company will
weigh the costs of obtaining such insurance coverage against the protection
afforded by such coverage.  In all policies of director and officer liability
insurance obtained by the Company, Indemnitee shall be named as an insured party
in such manner as to provide Indemnitee with the same rights and benefits as are
afforded to the most favorably insured directors or officers, as applicable, of
the Company.  Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionately high compared to the amount of
coverage provided, or if the coverage provided by such insurance is limited by
exclusions so as to provide an insufficient benefit.  The Company shall promptly
notify Indemnitee of any such determination not to provide insurance
coverage.  Additionally, the Indemnitee acknowledges that no insurance policy
that may be obtained pursuant to this Section 7 or other financial arrangement
(including self insurance) which the Company may obtain, may provide protection
for an Indemnitee adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable for intentional misconduct,
fraud or a knowing violation of law, except with respect to the advancement of
expenses or indemnification ordered by a court.
 
8.           Remedies of Indemnitee.
 
8.1           In the event that (i) a determination is made pursuant to Section
6 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 3.2 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made within the time period specified in Section
6.7 of this Agreement, (iv) payment of indemnified amounts is not made pursuant
to within the time period specified in Section 6.1 of this Agreement, or (v)
payment of indemnified is not made within ten (10) days after a determination
has been made that Indemnitee is entitled to indemnification or such
determination is deemed to have been made pursuant to Section 6.7 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Nevada, or in any other court of competent jurisdiction,
of his entitlement to such indemnification. Indemnitee shall commence such
proceeding seeking an adjudication within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 8.1. The Company shall not oppose Indemnitee’s right to seek any such
adjudication.
 
8

--------------------------------------------------------------------------------


 
8.2           In the event that a determination shall have been made pursuant to
Section 6.3 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination under
Section 6.3.
 
8.3           If a determination shall have been made pursuant to Section 6.3 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent a prohibition of such indemnification under applicable
law.
 
8.4           In the event that Indemnitee, pursuant to this Section 8, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company the Company shall pay on his
behalf, in advance, any and all Expenses  actually and reasonably incurred by
him in such judicial adjudication, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.
 
8.5           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.
 
9.           Non-Exclusivity, Survival of Rights, Subrogation.
 
9.1           The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Articles, the Bylaws, any agreement, a
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Nevada Law,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.
 
9.2           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
 
9

--------------------------------------------------------------------------------


 
9.3           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
 


10.           Exceptions to Right of Indemnification. Notwithstanding any other
provision of this Agreement, Indemnitee shall not be entitled to indemnification
under this Agreement:
 
10.1           with respect to any Proceeding brought by Indemnitee, or any
claim therein, unless (a) the bringing of such Proceeding or making of such
claim shall have been approved by the Board of Directors of the Company or (b)
such Proceeding is being brought by the Indemnitee to assert, interpret or
enforce his rights under this Agreement or any other agreement or insurance
policy or under the Company’s Articles or Bylaws now or hereafter in effect.
 
10.2           for Expenses incurred by Indemnitee with respect to any action
instituted (i) by Indemnitee to enforce or interpret this agreement, if a court
having jurisdiction over such action determines that necessary assertions made
by Indemnitee as a basis for such action were not made in good faith or were
frivolous, or (ii) by or in the name of the Company to enforce or interpret this
Agreement, if a court having jurisdiction over such action determines that each
of the material defenses asserted by Indemnitee was made in bad faith or was
frivolous.
 
10.3           for Expenses and other liabilities arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, or any similar state or successor statute.
 
10.4           for indemnification made to or on behalf of any director or
officer if a final adjudication establishes that his/her acts or omissions
involved intentional misconduct, fraud or a knowing violation of the law and was
material to the cause of action, unless ordered by a court pursuant to Section
78.7502 of Nevada Law or for the advancement of Expenses pursuant to Section 3.
 
10

--------------------------------------------------------------------------------


 
11.           Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding (or any
proceeding commenced under Section 8 hereof) by reason of his Corporate Status,
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or any
other Enterprise at the Company’s request.
 
12.           Miscellaneous.
 
12.1           Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder.  The
failure to so notify the Company shall not relieve the Company of any obligation
which it may have to Indemnitee under this Agreement or otherwise unless and
only to the extent that such failure or delay materially prejudices the Company.
 
12.2           No Employment Agreement.  Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the
employment of the Company or any of its subsidiaries or affiliated entities.
 
12.3           Amendments and Waivers.  No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by the Company and Indemnitee.  No
waiver of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.
 
12.4           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives.
 
12.5           Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by facsimile,
commercial overnight courier service or personal delivery to the following
addresses, or to such other addresses as shall be designated from time to time
by a party in accordance with this Section:
 
11

--------------------------------------------------------------------------------


 
if to the Company, at:
Electronic Clearing House, Inc.
730 Paseo Camarillo
Camarillo, CA 93010
Attention: Board of Directors
 
or if to Indemnitee, at the address set forth on the signature page hereto.
 
If any notice, request, demand, direction or other communication required or
permitted by this Agreement is given by mail it will be effective on the earlier
of receipt or the third calendar day after deposit in the United States mail
with first class or airmail postage prepaid; if given by telecopier during
regular business hours of the recipient, when sent with delivery confirmation if
given by telecopier outside regular business hours of the recipient, with
delivery confirmation, at the opening of business on the next business day; if
dispatched by commercial courier, on the scheduled delivery date; or if given by
personal delivery, when delivered.
 
12.6           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
 
12.7           Headings.  The section and paragraph headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or construction of this Agreement.
 
12.8           GOVERNING LAW.  THIS AGREEMENT AND ALL RIGHTS, REMEDIES,
LIABILITIES, POWERS AND DUTIES OF THE PARTIES TO THIS AGREEMENT, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES.

 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first hereinabove written.



 
ELECTRONIC CLEARING HOUSE, INC.
     
By: 
 
   
Name:
   
Title:
         
Indemnitee
     
 
 
Name:
     
Address:
       
 
       
 
       
 
       
Facsimile: 
 





--------------------------------------------------------------------------------